Name: Commission Regulation (EEC) No 1451/80 of 3 June 1980 on the establishment of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1980 Berlin Trade Fairs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 6 . 80 Official Journal of the European Communities No L 145/5 COMMISSION REGULATION (EEC) No 1451 /80 of 3 June 1980 on the establishment of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1980 Berlin Trade Fairs THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 In addition to the quantitative limits on imports esta ­ blished by Regulation (EEC) No 3059/78 , supplemen ­ tary quotas as set out in the Annex hereto shall be established in respect of the Berlin Trade Fairs to be held between 27 and 31 August and 12 and 16 October 1980 and shall be allocated to the Federal Republic of Germany . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 establishing a common procedure for administering quantitative quotas ('), as last amended by Regulation (EEC) No 2143/79 (2), and in particular Article 9 (3) thereof, Whereas, by Regulation (EEC) No 3059/78 , the impor ­ tation of textile products originating in certain third countries was made subject to quantitative limitation and allocation among the Member States and to common rules for authorization ; Article 2 1 . The authorities of the Federal Republic of Germany shall authorize imports, not exceeding the supplementary quotas referred to in Article 1 , only in respect of such contracts signed in Berlin during the Berlin Trade Fairs as are recognized by those authori ­ ties as being eligible , provided that products covered by such approved contracts are placed on board for exportation to the Federal Republic of Germany in the third country in which they originate after 1 October 1980 . 2 . The period of validity of import authorizations or equivalent documents issued in accordance with paragraph 1 shall not extend beyond 31 December 1981 . 3 . The Commission shall be informed not later than 31 December 1980 of the total quantities covered by contracts authorized under paragraph 1 . Whereas trade fairs are to be held, as last year, in Berlin in August and October 1980 at which third countries which export products subject to Regulation (EEC) No 3059/78 are expected to participate ; whereas supplementary quotas have already been esta ­ blished, in respect of the 1979 fairs , by Commission Regulations (EEC) No 1478 /79 (3 ) and (EEC) No 1798/79 (4 ) ; whereas the existing shares of Commu ­ nity quotas allocated to the Federal Republic of Germany may again be insufficient to meet the requirements of the trade fairs ; Whereas it is therefore necessary to establish supple ­ mentary quotas for the Berlin Trade Fairs and to allo ­ cate these to the Federal Republic of Germany ; Whereas it is desirable that import authorizations should be issued in accordance with the requirements on origin specified in Article 2 of Regulation (EEC) No 3059/78 ; Article 3 Importation of the textile products covered by authori ­ zations given in accordance with Article 2 shall be made in accordance with the provisions of Article 2 of Regulation (EEC) No 3059/78 . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Regulation (EEC) No 3059/78 , (&gt;) OJ No L 365, 27 . 12 . 1978 , p. 1 . ( 2 ) OJ No L 248 , 2. 10 . 1979 , p. 1 . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. ( 3 ) OJ No L 180, 17 . 7 . 1979 , p . 5 . ( «) OJ No L 206, 14 . 8 . 1979 , p . 10 . No L 145/6 Official Journal of the European Communities 11 . 6 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 June 1980 . For the Commission Wilhelm HAFERKAMP Vice-President 11 . 6 . 80 Official Journal of the European Communities No L 145/7 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Third countries Units Quantities 4 ex 60.04 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers , undervests and the like , knitted or crocheted, not elastic or rubberized, other than babies ' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers , of regenerated textile fibres Malaysia Pakistan Philippines Thailand 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 55 69 106 94 5 ex 60.05 A 60.05-01 ; 27 ; 28 ; 29 ; 30 ; 33 ; 36 ; 37 ; 38 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : Jerseys , pullovers , slip-overs, twinsets, cardigans , bed-jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool , of cotton or of man-made textile fibres Hungary Pakistan Philippines Poland Thailand 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 40 89 71 40 91 6 ex 61.01 B ex 61.02 B 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys ' woven breeches , shorts and trousers ( including slacks) ; women's , girls' and infants' woven trousers and slacks , of wool , of cotton or of man-made textile fibres Poland Sri Lanka Thailand 1 000 pieces 1 000 pieces 1 000 pieces 80 43 25 7 ex 60.05 A II ex 61.02 B 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles, knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's , girls' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted or crocheted (not elastic or rubberized), or woven , for women , girls and infants, of wool , of cotton or of man-made textile fibres Hungary India Malaysia Pakistan Philippines Singapore Sri Lanka Thailand 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 10 183 12 40 49 117 44 45 No L 145/8 Official Journal of the European Communities 11 . 6 . 80 Cate ­ gory CCT heading No NIMEXE code ( 1980 ) Description Third countries Units Quantities 8 ex 61.03 61.03-11 ; 15 ; 19 Men's and boys ' under garments , including collars, shirt fronts and cuffs : Men's and boys ' shirts, woven , of wool , of cotton or of man-made textile fibres Malaysia Pakistan Singapore Sri Lanka 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 59 54 63 127 9 ex 55.08 ex 62.02 B 55.08-10 ; 30 ; 50 ; 80 62.02-71 Terry towelling and similar terry fabrics of cotton Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Brazil India Pakistan Tonnes Tonnes Tonnes 127 27 22 11 ex 60.02 60.02-50 ; 60 ; 70 ; 80 Gloves, mittens and mitts , knitted or crocheted , not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, other than those of category 10 , of wool , of cotton or of man-made textile fibres Philippines Thailand 1 000 pairs 1 000 pairs 60 102 13 ex 60.04 60.04-48 ; 56 ; 75 ; 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys ' underpants and briefs, women's , girls' and infants' (other than babies ') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres Brazil 1 000 pieces 65 15 B ex 61.02 B Women's, girls ' and infants ' outer garments : B. Other : Hungary India 1 000 pieces 1 000 pieces 60 11 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 Women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers , other than garments of category 15 A, of wool , of cotton or of man-made textile fibres Philippines Poland 1 000 pieces 1 000 pieces 18 50 18 ex 61.03 61.03-51 ; 55 ; 59 ; 81 ; 85 ; 89 Men's and boys' under garments, including collars , shirt fronts and cuffs : Men's and boys ' woven under garments other than shirts , of wool , of cotton or of man-made textile fibres Singapore 1 000 pieces 52 11 . 6 . 80 Official Journal of the European Communities No L 145/9 Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Third countries Units Quantities 19 61.05 B 61.05-30 ; 99 Handkerchiefs : B. Other : Handkerchiefs of woven fabrics, of a value of not more than 15 EUA/kg India Malaysia 1 000 pieces 1 000 pieces 1 669 2 090 20 ex 62.02 B 62.02-11 ; 19 Bed linen, table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen , woven Brazil India Tonnes Tonnes 98 137 21 ex 61.01 B ex 61.02 B 61.01-29 ; 31 ; 32 ; 61.02-25 ; 26 ; 28 Men's and boys' outer garments : Women's, girls ' and infants ' outer garments : B. Other : Parkas, anoraks, windcheaters and the like , woven , of wool , of cotton or of man-made textile fibres Philippines Singapore South Korea 1 000 pieces 1 000 pieces 1 000 pieces 132 13 128 22 56.05 A 56.05-03 ; 05 ; 07 ; 09 ; 11 ; 13 ; 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ; 44 ; 45 ; 46 ; 47 56.05-21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 Yarn of man-made fibres (discontinuous or waste) not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres not put up for retail sale : a) Of which : Acrylic Malaysia Singapore Thailand Tonnes Tonnes Tonnes 142 111 30 24 ex 60.04 60.04-47 ; 73 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Brazil Pakistan Singapore 1 000 pieces 1 000 pieces 1 000 pieces 8 5 9 25 ex 60.04 60.04-51 ; 53 ; 81 ; 83 Under garments, knitted or crocheted, not elastic or rubberized : Women's, girls ' and infants ' (other than babies ') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres Brazil Malaysia Philippines Singapore 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 31 7 25 8 26 ex 60.05 A 11 Outer garments and other articles, knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other India Philippines 1 000 pieces 1 000 pieces 149 41 No L 145/ 10 Official Journal of the European Communities 11 . 6. 80 Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Third countries Units Quantities 26 (cont'd) ex 61.02 B 60.05-41 ; 42 ; 43 ; 44 61.02-48 ; 52 ; 53 ; 54 Women's, girls' and infants' outer garments : B. Other : Women's, girls ' and infants' (other than babies') woven and knitted or crocheted dresses , of wool , of cotton or of man-made textile fibres 17 ex 60.05 A II ex 61.02 B 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's , girls ' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted skirts, including divided skirts India Singapore 1 000 pieces 1 000 pieces 124 17 29 ex 61.02 B 61.02-42 ; 43 ; 44 Women's, girls ' and infants' outer garments : B. Other : Women's, girls' and infants ' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres India 1 000 pieces 9 30 A ex 61.04 61.04-11 ; 13 ; 18 Women's, girls ' and infants ' under garments : Women's, girls' and infants' woven pyjamas and night dresses, of wool , of cotton or of man-made textile fibres Singapore South Korea 1 000 pieces 1 000 pieces 149 89 30 B ex 61.04 61.04-91 ; 93 ; 98 Women's, girls' and infants' under garments : Women's, girls' and infants' (other than babies') woven under garments other than pyjamas and night dresses, of wool, of cotton or of man-made textile fibres Brazil India Tonnes Tonnes 6 5 31 ex 61.09 61.09-50 Corsets, corset-belts , suspender-belts, bras ­ sieres, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Brassieres, woven, knitted or crocheted Brazil Philippines South Korea 1 000 pieces 1 000 pieces 1 000 pieces 65 185 99 11 . 6 . 80 Official Journal of the European Communities No L 145/ 11 Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Third countries Units Quantities 39 ex 62.02 B 62.02-41 ; 43 ; 47 ; 65 ; 73 ; 77 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen , toilet and kitchen linen other than of cotton terry fabric Brazil India Tonnes Tonnes 83 27 78 ex 61.01 61.01-09 ; 24 ; 25 ; 26 ; 81 ; 92 ; 95 ; 96 Men's and boys ' outer garments : Men's and boys ' woven bath robes , dressing gowns, smoking jackets and similar indoor wear and other outer garments, except garments of categories 6 , 14 A, 14 B, 16 , 17 , 21 , 76 and 79, of wool , of cotton or of man-made textile fibres South Korea Tonnes 15 86 ex 61.09 61.09-20 ; 30 ; 40 ; 80 Corsets, corset-belts, suspender-belts, bras ­ sieres , braces , suspenders , garters and the like (including such articles of knitted or crocheted fabric ), whether or not elastic : Corsets, corset-belts, suspender-belts, braces , suspenders, garters and the like ( including such articles of knitted or crocheted fabric), other than brassieres, whether or not elastic South Korea 1 000 pieces 75